DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/488944, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed provisional application fails to provide support for the newly amended claimed matter of independent claim 1.  Specifically, the provisional application fails to provides support for the control circuitry being configured to measure light passing through fresh dialysate and comparing the values of the fresh dialysate to the values of the drained dialysate.  As such, the claims were examined with an effective filing date of 2/1/2018.

Response to Amendment
This office action is responsive to the amendment filed on November 23, 2021.  As directed by the amendment: claims 1, 18, and 21-24 have been amended, claims 26 and 52-54 have been cancelled, and claims 60-64 have been added.  Thus, claims 1, 3, 4, 18, 21-24, 29, 30, 51, and 55-64 are presently pending in this application with claims 29, 30, and 55-59 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 25, 2021.
	
	Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  there should be a semi-colon after “drained dialysis fluid” in line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation "the modifying" in line 1 (the examiner notes that claim 1 is drawn to selecting a different treatment and not modifying the fresh dialysis) and “the dialysis treatment regime” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 60, it is unclear how the modifying step is performed without changing the dialysis treatment regime as it would be assumed that modifying would necessarily change the treatment regime.
Claim 63 recites the limitation "the score" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elbadry (US 20190358387).
Regarding claim 64, Elbadry discloses A method for monitoring and/or modifying a peritoneal dialysis treatment, comprising: measuring properties of output light passing through fresh dialysate fluid (paragraph 342); measuring properties of output light passing through drained dialysate fluid (paragraph 342); comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid (paragraph 342); and selectin, based on the comparison, at least one of the following: an antimicrobial treatment, and antiviral treatment, or both (paragraph 273 discloses prescribing an antibiotic regimen, which is equated to the claimed antimicrobial treatment, as a result of the generated ratio of the comparison between the fresh and drained dialysate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 18, 21-23, 51, and 60-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson (US 6228047) in view of Elbadry.
Regarding claim 1, Dadson discloses a device for monitoring and/or modifying a peritoneal dialysis treatment (fig. 1), comprising: a memory which stores at least one treatment protocol (5:59-62 discloses a “stored memory…for programming of set operational parameters); 
at least one light source configured to output light (light source 28a in fig. 1); and at least one light sensor arranged relative to the at least one light source for measuring properties of output light passing through (light detector 28b in fig. 1) drained dialysate fluid (11:19-23);
 a control circuitry connected to the memory (microprocessor 19 in fig. 1; 5:59-62 discloses the microprocessor has the memory), wherein the control circuitry is 
However, Dadson does not explicitly teach or disclose measuring properties of output light passing through fresh dialysate, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid and the circuitry selecting at least one of: an antimicrobial treatment, an antiviral treatment, or both in response to the comparing.
Elbadry teaches a similar system (fig. 1A) which is configured to measure the properties of output light passing through both fresh dialysate and drained dialysate (paragraph 342) and compares the properties of light that passed through fresh dialysate with properties of light that passed through drained dialysate fluid (paragraph 342) and is configured to determine if an antimicrobial treatment is needed as a result of the comparison (paragraph 273 discloses an antibiotic regimen).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the control circuitry of Dadson to be configured to measure properties of output light passing through fresh dialysate, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid and the circuitry selecting an antimicrobial treatment in response to the comparing.  Elbadry teaches that the comparison is useful because it allows the sensor to measure in relative terms and avoids complex, large and costly systems (paragraph 342).  The modification of antimicrobial treatment is beneficial since Elbadry teaches that infections can be easily treated with antibiotics (paragraph 10).
Regarding claim 3, in the modified device of Dadson, Dadson discloses a tubing (patient tubing line 12 in fig. 1) shaped and sized to allow flow of fluid into a catheter (catheter 12b in fig. 1), and wherein said control circuitry modifies said treatment based on said flow of said fluid and/or based on said fluid content within said tubing (10:27-35 discloses detecting whether or not the fluid content is cloudy).
Regarding claim 18, in the modified device of Dadson, Elbadry discloses said control circuitry compares between the measured drained dialysate values and the fresh dialysate values to allow for self-calibration of the device (Elbadry teaches comparing of fresh and drained dialysate in paragraph 273 indicating that the device is capable of self-calibrating).
Regarding claim 21, in the modified device of Dadson, Elbadry discloses said comparing generates a score or differentiating parameter value that is indicative of the number of white blood cells found in the drained dialysate fluid or in a selected volume of the drained dialysate fluid (paragraph 273 discloses generating a ratio, which is equated to the claimed “score”, indicative to turbidity; paragraph 244 discloses that elevated white blood cells increase turbidity).
Regarding claim 22, in the modified device of Dadson, Elbadry discloses the comparing generates a score for each wavelength or for each range of wavelengths separately (paragraph 342 discloses using infrared emitters which would emit a light at a wavelength and generating a ratio, or “score”, for the that wavelength; the examiner notes that the claim does not presently require multiple wavelengths).
Regarding claim 23, in the modified device of Dadson, Elbadry discloses wherein said control circuitry is configured to detect, based on the comparing, peritonitis (paragraph 244).
Regarding claim 51, in the modified device of Dadson, Dadson discloses said self-calibration is employed to minimize variations due to different batches of fresh dialysate (the examiner notes that this is the intended use of the self-calibration and that the self-calibration of modified Dadson is functionally capable of performing this function).
Regarding claim 60, in the modified device of Dadson, Dadson discloses the modifying of the fresh dialysate to an antibiotics-containing dialysate or to a dialysate that contains an antimicrobial, or an antiviral bioactive component or drug is performed without changing the dialysis treatment regime (11:32-37 discloses that the peritonitis treatment is carried out which would be preprogrammed into the device so that the treatment would not be “changed” since the treatment is already decided).
Regarding claim 61, in the modified device of Dadson, Dadson discloses said control circuitry modifies, based on the comparing, a peritoneal treatment or modifies at least one treatment parameter value or selects a different treatment protocol stored in said memory (11:32-37 discloses peritonitis treatment and 5:59-64 discloses the memory having storage for operational parameters indicating that the memory would have the parameters for peritonitis treatment).
Regarding claim 62, in the modified device of Dadson, Elbadry discloses the properties comprise at least one of the following: light absorption, light scattering, fluid 
 Regarding claim 63, in the modified device of Dadson, Elbadry discloses the score is further based on at least one clinical parameter of a subject (paragraph 273 discloses the ratio is based on white blood cell count).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson in view of Elbadry, as applied to claim 1 above, and further in view of Sundar (US 20100211003).
Regarding claim 4, modified Dadson teaches all of the claimed limitations of claim 1 as discussed above.  Dadson further teaches that the device has a pump (pump P1 in fig. 1 is shown to be embodied as a syringe) which comprises a motor (23 in fig. 4b).  Dadson further teaches that the control circuitry is configured to modify treatment to perform a rapid peritoneum flush (11:32-37).  However, modified Dadson does not teach or disclose a pump rotor in association with said tubing, wherein said pump rotor is configured to move said fluid, and wherein said control circuitry modifies said treatment by modifying the rotation of said pump rotor.
Sundar teaches a pump (fig. 11) embodied as a syringe (syringe 1101 in fig. 11) which comprises a motor (motor 1110 in fig. 11) and a rotor (rotor 1111 in fig. 11) which engages a screw of the syringe such that activation of the motor causes the syringe plunger to move (paragraph 73).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Dadson to comprise a pump rotor for the purpose of actuating the syringe (paragraph 73).  Since Dadson teaches that the control circuitry is configured to .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson in view of Elbadry, as applied to claim 1 above, and further in view of Landherr (US 20080045884).
Regarding claim 24, modified Dadson teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose said at least one light sensor is connected to said control circuitry for measuring absorption and/or scattering of light passing through said drained and/or fresh dialysate in one or more wavelengths in a range of 500-650 nm and/or in a range of 150-350 nm.
Landherr is directed towards a similar system and teaches that at least one sensor (“detector” 46 in fig. 3A) is configured to measure scattering of light passing through said drained dialysate in one or more wavelengths in a range of 500-650 nm (paragraph 48 discloses measuring scattering of light at a wavelength of 630 nm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the at least one sensor to be configured to measure absorption and/or scattering of light passing through said drained dialysate in one or more wavelengths of 630 nm since Landherr teaches that this wavelength is suitable for detecting the presence of white blood cells (paragraph 48) which can be indicative of the onset of peritonitis (paragraph 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783